PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
1 Adolfo, LLC
Application No. 15/076,458
Filed: 21 Mar 2016
For: ELECTRIC LOCK WITH LATCH RETRACTOR

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under 37 CFR 1.137(a), filed February 28, 2022, to revive the above-identified application.

The petition is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704. No further petition fee is required.

On June 17, 2019, the Office mailed a Notice to File Corrected Application Papers (Notice), which set a period for reply of two months from the mailing date of the Notice. No extensions of time were obtained under 37 CFR 1.136(a). Accordingly, the application became abandoned on August 20, 2019. On November 5, 2019, the Office mailed a Notice of Abandonment.  On February 28, 2022, petitioner filed the present petition to revive the application.

A grantable petition under 37 CFR 1.137(a) must be accompanied by:  
(1) the required reply, unless previously filed; 
(2) the petition fee as set forth in 37 CFR 1.17(m); and 
(3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional.

Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  

Petitioner has submitted the required reply in the form of replacement drawing sheets and the required petition fee of $1,050. However, the instant petition does not satisfy 37 CFR 1.137(b)(4). 

Although petitioner submitted the required statement of unintentional delay, the USPTO requires additional information concerning whether a delay in seeking the revival of an abandoned application was unintentional where the petition to revive was filed more than two years after the date the application became abandoned. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020). 

In this instance, a petition under 37 CFR 1.137(a) was filed more than two years after the date the reply that resulted in the abandonment of this application was due, but petitioner has not supplied any additional information concerning the delay in seeking revival. Petitioner must provide sufficient information of the facts and circumstances surrounding the entire delay to support a conclusion that the entire delay was unintentional. Id. at 12223. Details regarding the cause of petitioner’s failure to timely file the required reply that resulted in abandonment, when the abandonment was discovered, and the delay between discovery of abandonment and filing of the petition under 37 CFR 1.137(a) are of particular relevance. Petitioner should provide relevant dates and identify responsible parties where appropriate. 

See MPEP § 711.03(c)(II)(C)-(F) for additional guidance on the information required to establish that the entire delay was unintentional.

The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record.  If appropriate, a change of address should be filed in accordance with MPEP 601.03.  A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record.  

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Any questions concerning this decision may be directed to Petitions Examiner Kristen Matter at (571) 272-5270.  

/Christina Tartera Donnell/

Christina Tartera Donnell
Attorney Advisor
Office of Petitions



CC: 	Jaye G. Heybl
	1050 South Kimball Road
Ventura, CA 93004
	


    
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).